ICJ_157_MaritimeDelimitation-CaribbeanPacific_CRI_NIC_2018-02-02_JUD_01_CO_08_FR.txt.                                                                                278




  DÉCLARATION DE M. LE JUGE AD HOC AL-KHASAWNEH

[Traduction]

   Pouvoir discrétionnaire laissé aux juges en ce qui concerne la délimitation de la
ZEE et du plateau continental — Cour devant apprécier l’équité de la délimitation
de manière globale — Cour ne devant pas se limiter à vérifier l’absence de
disproportion flagrante lors de la troisième étape de la délimitation.

   La délimitation maritime impose de trouver un compromis entre deux
nécessités, d’une part, celle de respecter la certitude et la prédictibilité du
droit et, de l’autre, celle de tenir compte de réalités géographiques qui
diﬀèrent dans chaque aﬀaire.
   Il est demandé aux juges de ne pas « refaire la nature entièrement »
(Plateau continental de la mer du Nord (République Fédérale d’Allemagne/
Danemark) (République Fédérale d’Allemagne/Pays-Bas), arrêt, C.I.J.
Recueil 1969, p. 49-50, par. 91), ce qui pourrait n’être qu’une manière
singulière de dire qu’ils peuvent le faire à condition que ce « remo-
delage » ne soit pas total ou ﬂagrant. C’est en réalité ce qu’ils font
en permanence. Décider du poids à attribuer à une île donnée comporte
toujours une part de subjectivité. De même, il est impossible de détermi-
ner sur une base purement mathématique quand le tracé d’une ligne
d’équidistance constitue une « amputation ». Cette part de subjectivité est
à la fois normale et légitime, et j’ai toujours estimé que le législateur
devait laisser une marge d’appréciation au juge.
   S’agissant de la délimitation de la zone économique exclusive et du pla-
teau continental, il est assurément permis d’aﬃrmer que, pour autant que
les négociations ayant abouti à l’adoption de la convention sur le droit de
la mer puissent nous fournir des indications, les auteurs de cet instrument
ont sciemment laissé une grande marge d’appréciation au juge eu égard à
la quasi-impossibilité de prévoir des solutions législatives uniformes.
   Le juge étant naturellement prédisposé à limiter sa part de subjectivité,
il ressort de la jurisprudence de la Cour que celle-ci est parvenue à trans-
former l’« équité créative » en une « équité corrective » plus restreinte, et
ce, en suivant certaines méthodes et techniques, dont la plus notable est la
méthode de délimitation en trois étapes qui a été employée dans la juris-
prudence récente. C’est une démarche rigoureuse et pertinente, à condi-
tion de ne pas perdre de vue qu’il ne s’agit que d’une méthode et que ce
qui importe, c’est que le résultat ﬁnal soit équitable. Ce modus operandi
présente un autre aspect moins engageant, en ce que la troisième étape est
liée au critère extrêmement facile à remplir (toutes les délimitations y
satisfont) de l’absence de disproportion ﬂagrante des droits maritimes par
rapport à la mesure objective de la longueur des côtes pertinentes des
parties. Cet élément est important pour vériﬁer l’absence de dispropor-

                                                                                143

   délimitation maritime et frontière terrestre (décl. al-khasawneh)       279

tion ﬂagrante, mais ce n’est pas le seul. La Cour s’impose de parvenir à
une solution équitable, contrainte qui ne trouve aucun appui dans le
libellé des articles 74 et 83 de la convention sur le droit de la mer, lesquels
laissent supposer une appréciation globale du caractère équitable du
résultat à la ﬁn du processus de délimitation, même s’il est reconnu qu’une
telle appréciation comprend une part de subjectivité.
   En ce qui concerne la délimitation opérée dans le Paciﬁque, je crois que
la Cour serait parvenue à un résultat plus équitable si elle avait accordé
un poids important mais néanmoins relatif à la péninsule de Nicoya. Cela
aurait été justiﬁé compte tenu de la proximité de cette péninsule avec le
point de départ de la délimitation et de l’absence de diﬀérence qualitative
avec celle de Santa Elena. Cela serait revenu, en somme, à refaire quelque
peu la nature, mais certainement pas à la refaire entièrement.

                                          (Signé) Awn Al-Khasawneh.




                                                                           144

